Citation Nr: 1222122	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  07-29 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for Krukenberg's Spindles of the bilateral eyes with primary open angle glaucoma, rated as 10 percent disabling since April 4, 2005, 70 percent disabling since August 20, 2007, and 90 percent disabling since September 2, 2010.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to June 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision rendered by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the course of the appeal, the agency of original jurisdiction (AOJ) assigned staged rating for the bilateral eye disability in a December 2011 rating decision and rated it as 10 percent disabling since April 2005, 70 percent disabling since August 2007, and 90 percent disabling since September 2010.  Despite the increased rating granted by the AOJ, the Veteran's appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  This case was remanded by the Board in June 2010 and now returns for further appellate review.

The Veteran testified at a hearing at the RO before a Decision Review Officer (DRO) in April 2008 and before the undersigned Acting Veterans Law Judge sitting at the RO in April 2010.  Transcripts of the proceedings are of record. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  In this regard, the Veteran's representative claims that a TDIU should be considered based on the Veteran's service-connected bilateral eye disability.  Therefore, the Board finds that the evidence raises a claim for a TDIU and, as such, it has been included on the title page of this decision.  However, as additional development is necessary prior to the adjudication of such issue, it is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  For the period prior to August 20, 2007, the Veteran's visual acuity was 20/40 in the right eye and 20/50 in the left eye.   

2.  As of August 20, 2007, the Veteran had visual acuity of 10/200 in the right eye and 20/200 in the left eye.  

3.  As of September 2, 2010, the Veteran's best corrected vision was 20/400 in each eye.  

4.  For the entire appeal period, the Veteran's glaucoma is not congestive or inflammatory with frequent attacks of considerable duration, and his Krukenberg's Spindles of the bilateral eyes with primary open angle glaucoma does not result in blindness of one eye, having only light perception, or blindness in both eyes with 5/200 visual acuity or less, having only light perception, or without light perception.


CONCLUSION OF LAW

The criteria for an increased rating for Krukenberg's Spindles of the bilateral eyes with primary open angle glaucoma, rated as 10 percent disabling since April 4, 2005, 70 percent disabling since August 20, 2007, and 90 percent disabling since September 2, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.79, Diagnostic Codes 6012, 6013, 6066, 6080, 6090 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, none is found by the Board.  Moreover, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2005, prior to the issuance of the January 2006 rating decision, that advised him of the criteria for establishing an increased rating for his service-connected eye disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

The Board observes that the Veteran was not informed of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Despite the inadequate notice provided to him on such element, the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's increased rating claim, any question as to the appropriate effective date(s) to be assigned is moot. 

Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1) , in view of the fact that any notice defect did not affect the essential fairness of the adjudication of the Veteran's claim.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the AOJ associated the Veteran's VA and private treatment records and private medical statements with the claims file.  No outstanding evidence has been identified.

Next, the Veteran was afforded VA examinations May 2005, November 2007, and September 2010 in order to adjudicate his increased rating claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The examinations addressed the current nature of the disabilities with respect to the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that there has been substantial compliance with its June 2010 remand directives.  In this regard, the AOJ obtained additional relevant treatment records and the Veteran was afforded a VA examination.  Therefore, the Board finds that the AOJ has substantially complied with the June 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Finally, the Veteran provided relevant testimony during the hearings before the a DRO in April 2008 and the undersigned in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the DRO and undersigned Acting Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran described the impact of the disability on his activities of daily living.  At the Board hearing, his testimony revealed a possible worsening of the disability since the last VA examination and the Board sought additional development to rectify the deficiency in its June 2010 remand directive.  Neither the DRO nor Board hearing discussion revealed any evidence that might be available that had not been submitted other than medical evidence that was to be procured.  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

By way of history, the Veteran's service treatment records show treatment for Pigment Dispersion Syndrome.  They also reference spots in the eyes and findings of Krukenberg's spindle.  The Veteran sought service connection for an eye disorder upon discharge from service.  His service treatment records showed evidence of bilateral Krukenberg's spindles, which is defined as "a vertical spindle-shaped, brownish-red opacity on the posterior surface of the cornea."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 31st Edition (2007).  An eye examination in October 1979 revealed small black dots in vision in his right eye, diagnosed as visual phenomena of uncertain etiology.  In a January 1980 decision, the RO granted entitlement to service connection for Krukenberg's spindles, right eye with normal vision.  Later, in March 2007, the RO found that there was clear and unmistakable error in the decision as it failed to consider entitlement to service connection for the Veteran's left eye.  As such, service connection was established for Krukenberg's Spindles of the bilateral eyes with primary open angle glaucoma, effective July 1, 1979.  

The current claim for increase was initiated in April 2005 and the Veteran has appealed that part of the January 2006 decision that granted a 10 percent rating, but no higher, for his Krukenberg's Spindles of the bilateral eyes with primary open angle glaucoma. During the course of the appeal, the RO assigned "staged ratings" for such disability.  Specifically, effective April 4, 2005, the date VA received the Veteran's claim for an increased rating, a 10 percent rating is assigned; as of August 20, 2007, a 70 percent rating is assigned, and as of September 2, 2010, a 90 percent rating is assigned.  

The Veteran's disability was initially rated under 38 C.F.R. § 4.84a, Diagnostic Code 6099-6009, indicating an unlisted disability rated by analogy to an unhealed injury of the eye.  See 38 C.F.R. § 4.20.  In March 2007, the RO rated the disability under Diagnostic Code 6099-6013, again indicating an unlisted disability rated by analogy to glaucoma.  In the  December 2011 decision that assigned staged 70 and 90 percent disability ratings, the AOJ rated the disability under Diagnostic Code 6099-6066, indicating an unlisted disability rated by analogy to anatomical loss of one eye with loss of visual acuity in the other eye of 20/40.  

Parenthetically, the Board notes that the criteria for the evaluation of disabilities of the eyes was amended effective December 10, 2008, but the amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the claim in this case was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable.  

According to 38 C.F.R. § 4.75, ratings based on visual impairment considered for service connection are, when practicable, to be based only on examination by specialists.  Such special examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction.  The best distant vision obtainable after best correction by glasses will be the basis of the rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008). 

The rating schedule recognizes that a Veteran's visual acuity may fall between the specified Snellen's test levels.  In applying the rating for impairment of visual acuity, the Board notes that a person not having the ability to read at any one of the scheduled steps or distances, but reading at the next scheduled step or distance, is to be rated as reading at this latter step or distance.  For example, a person who can read at 20/100 but cannot at 20/70 should be rated as seeing at 20/100.  38 C.F.R. 
§ 4.83 (2008).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  

According to 38 C.F.R. § 4.76 (2008), measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated, and 38 C.F.R. § 4.76a (2008) explains how ratings are assigned based on impairment of field vision.  

The AOJ has conceded that the Veteran's loss of visual acuity is attributable to his service-connected disability.  While this finding appears contrary to medical examination opinions rendered in October 2005, November 2007, and September 2010, the Board will not disturb that finding.  (See, e.g., November 2007 VA contract examination, stating that the Veteran's "decrease in visual acuity is one hundred percent related to his diabetic retinopathy" and "there is really no connection between a Krukenberg spindle and his current decrease in visual acuity.")  As a consequence, the Board will rate the disability based on his loss of visual acuity.  

The Board notes, however, that the VA contract examiner in 2007 and 2010 indicated that the Veteran's current field of vision loss was due to his nonservice-connected diabetes.  In addition, none of the examination results revealed impaired muscle function.  As such, while the Veteran has both loss of visual acuity and loss of field of vision, the Board will only review the evidence as it pertains to loss of visual acuity in rating the service-connected disability as the loss of field of vision is deemed to be due to a nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Here, in addition to the VA outpatient treatment records, there are specialist examinations that contain data pertinent to the rating schedule.  The VA examinations conducted in May 2005, November 2007, and September 2010 contain data describing the Veteran's impairment in visual acuity.  

On VA examination in May 2005, the Veteran's visual acuity with correction was 20/40 in the right eye and counting fingers at four inches in the left eye.  The poor left eye vision was attributed to a cataract.  The VA examiner stated that the cataract was not related to the service-connected Krukenberg's spindle or glaucoma.  Decreased vision in the right eye was due to diabetic retinopathy with clinically significant macular edema.  VA outpatient treatment records note the Veteran's reports of a slowly progressive decline in visual acuity which interfered with his ability to drive and to read.  After undergoing cataract surgery in June 2005, his vision in the left eye was 20/50.  

Hence, these findings, showing right eye visual acuity of 20/40 and left eye visual acuity of 20/50, correspond to a 10 percent disability rating, but no higher, under Diagnostic Code 6079 for the period prior to August 20, 2007.  In addition, rating the condition under the Diagnostic Code 6013 for glaucoma yields the same result.  

On August 20, 2007, a private eye examination from Retina Associates revealed a significant decrease in visual acuity.  Visual acuity without correction was 20/400 in the right eye and 20/250 in the left eye.  Visual acuity with correction results were not provided.  Thus, these findings may not used in rating the disability as the rating criteria require best corrected vision.  38 C.F.R. § 4.75 (2008).  Similarly, a VA contract examination in November 2007 did not describe visual acuity.  Rather, it was focused on the Veteran's field of view and included an opinion as to the relationship between diabetic retinopathy, retinal edema, glaucoma, and the service-connected Krukenberg's spindles.  The opinion indicates that glaucoma is associated with Krukenberg's spindles, but that diabetic retinopathy and retinal edema are not related to Krukenberg's spindles.  

VA outpatient treatment records during this period include visual acuity findings of 20/300 corrected vision on the right and 20/200 corrected vision on the left.  Findings in April 2008 indicate that the Veteran could only count fingers at 18 inches using his right eye and had corrected vision of 20/200 in the left eye.  These findings support the assignment of a 70 percent disability rating, but no higher, under Diagnostic Code 6075 (vision in one eye 10/200, 20/200 visual acuity in the other eye) for the period beginning August 29, 2007.     

On a VA contract examination conducted on September 2, 2010, the Veteran's best corrected vision was 20/400 in each eye.  These findings correspond to a 90 percent evaluation, but no higher, under Diagnostic Code 6075 (vision in one eye 10/200, vision in the other eye 10/200).  

While glaucoma is associated with the service-connected disability, there is no evidence that it is congestive or inflammatory with frequent attacks of considerable duration.  Hence a 100 percent rating is not warranted under Diagnostic Code 6012.  Finally, the Board has considered whether special monthly compensation (SMC) is warranted for the bilateral eye disability.  The rating schedule provides for SMC in cases where the eye disability results in blindness of one eye, having only light perception, or blindness in both eyes with 5/200 visual acuity or less, having only light perception, or without light perception.  SMC is available when, "as the result of service-connected disability," a Veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011); 38 U.S.C. § 1114(k)-(s).  Here, there is no indication of an eye disability of that severity as the Veteran's Krukenberg's Spindles of the bilateral eyes with primary open angle glaucoma results in, at worst, best corrected vision of 20/400 in each eye.  Hence, SMC is not warranted.  

The Board has considered whether additional staged ratings beyond those already assigned herein under Hart, supra, are appropriate for the Veteran's service-connected bilateral eye disability; however, the Board finds that his symptomatology has been stable throughout each stage of the appeal.  Therefore, assigning additional staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral eye disability with the established criteria found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the rating criteria contemplates the loss of vision that the Veteran experiences as a result of his bilateral eye disability.  There are no additional symptoms of his bilateral eye disability that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As indicated in the Introduction, in  Rice, supra, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, as the Veteran's TDIU claim is being remanded for additional development, no further discussion of such is necessary at this time.

ORDER

An increased rating for Krukenberg's Spindles, bilateral eyes, with primary open angle glaucoma, rated as 10 percent disabling since April 4, 2005, 70 percent disabling since August 20, 2007, and 90 percent disabling since September 2, 2010, is denied.  


REMAND

In the appellant's Post Remand Brief, the Veteran's representative contends that the Veteran should be considered for a TDIU.  For the reasons listed below, this matter is not ripe for adjudication and must be remanded to the AOJ for additional development.  

A TDIU is a rating, not a disability.  It merely means that a Veteran has met certain qualifications entitling him to a total disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

TDIU is typically considered a component of the underlying claim for an increased rating.  See Rice, supra.  Here, however, there is an absence of evidence addressing how the service-connected bilateral eye disability affects the Veteran's ability to obtain or maintain employment.  Hence, the Board cannot adjudicate the claim without further evidentiary development.  In addition, it is significant that in adjudicating a claim for TDIU, consideration must also be given to the effect of other service-connected disabilities, not just the bilateral eye disability on appeal to the Board.  

Here, the record reflects that the Veteran is currently service connected for Krukenberg's spindles of the bilateral eyes with primary open-angle glaucoma, rated as 90 percent disabling; degenerative arthritis, right knee with chondromalacia and dislocation of the patella, rated as 10 percent disabling, instability of the right knee, rated as 10 percent disabling, fracture, right little finger with degenerative osteoarthritis interphalangeal joint, 0 percent disabling, and surgical scar, right knee, 0 percent disabling.  His combined disability evaluation is 90 percent.  Thus, he meets the schedular criteria for a TDIU rating; however, it must be determined whether such service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation.  

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Therefore, because the Board cannot adequately determine from the existing record how the Veteran's service-connected disabilities collectively affect his employability, the Board finds that additional development, to include providing proper VCAA notice, collecting employment information from the Veteran, obtaining additional records, and affording the Veteran an appropriate VA examination(s) and/or social and industrial survey to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  


Accordingly, this matter is REMANDED for the following action:

1.  The AOJ should provide proper VCAA notice to the Veteran regarding a TDIU claim. 

2.  The AOJ should contact the Veteran and request that he provide up-to-date information concerning his employment and educational history.  Specifically, the Veteran should submit any other evidence, such as employment records or statements from employers and physicians, supporting his contention that he is incapable of maintaining employment due to his service-connected disabilities.  

3.  The Veteran should be given an opportunity to identify any healthcare provider who treats him for his service-connected disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above development, the Veteran should be afforded a VA examination(s) and/or social and industrial survey to determine the impact of his service-connected disabilities on his employability.  The claims folder should be made available to the examiner prior to the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the effect of all the Veteran's service-connected disabilities, either singularly or jointly, on his ability to secure or follow a substantially gainful occupation.  A complete rationale should be given for all opinions and conclusions expressed.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


